Citation Nr: 1529611	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  08-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for spina bifida, to include as secondary to spinal meningitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, to include as secondary to spinal meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1993, with additional Reserve and National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran withdrew her request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (e).  

In February 2012, the Board remanded the case to the RO for further development.  

In connection with the Veteran's acquired psychiatric claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in October 2014.  The December 2014 VHA opinion has been associated with the record.   

An interim July 2015 rating decision granted service connection for posttraumatic stress disorder (PTSD) effective September 30, 2014.  Consequently, that issue is not before the Board. 

The Veteran seeks service connection for bipolar disorder.  The Board notes that claims of service-connection for psychiatric disorders are not limited to the diagnosis for which the Veteran claims service connection.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has recharacterized the issue on appeal broadly to include all acquired psychiatric disorders reasonably raised by the record.

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of her electronic VA file, to ensure a complete review of the evidence in this case.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities and entitlement to special monthly compensation based on aid and attendance or being housebound have been raised in an October 2008 statement by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for spina bifida is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show a diagnosis of meningitis.  

2.  The Veteran's bipolar disorder and major depressive disorder with anxiety had their onset in service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for spinal meningitis have not been met.  38 U.S.C.A. § 1110, 1154(a), 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307. 3.309, 3.385 (2014).  

2.  Bipolar disorder and major depressive disorder with anxiety were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of her claims by letters in February 2007 and June 2007 that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The February 2007 and June 2007 letters also informed her of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in a November 2012 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been obtained.  She was afforded a VA psychiatric VA examination in September 2009, with a VHA opinion in December 2014.  As will be discussed in greater detail below, the Board finds that the overall record is adequate to properly address the issues presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was not provided with an examination regarding her claim for service connection for meningitis, as there is no indication that the Veteran currently has a diagnosis of meningitis.  The most recent medical record pertaining to meningitis is from July 1995 which is remote to the filing of the instant claim for benefits.  There is no statement from the Veteran that she has had persistent or recurrent symptoms of meningitis since service.  Thus, there is no evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Consequently, an examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

As noted above, this case was previously before the Board in February 2012.  In the February 2012 remand, the Board directed that the RO attempt to obtain records verifying the Veteran's dates and types of service in the Oklahoma Army National Guard.  These records subsequently were associated with the Veteran's claims file.  The directives of the February 2012 remand have thus been accomplished.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

II.  Merits of the Appeal

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

(a) Spinal Meningitis

The Veteran asserts that she developed spinal meningitis as a result of a tick bite incurred during active duty for training (ACDUTRA) with the Oklahoma Army National Guard.    

The Veteran's United States Army Hospital records show that she was treated in July 1995 for aseptic meningitis.  The hospital treated the Veteran with antibiotics and Motrin.  She was discharged two days later.  Her National Guard treatment records are otherwise silent for treatment or complaints relating to meningitis.  

Subsequent VA treatment records show that the Veteran reported a history of viral meningitis while on active duty with the National Guard.  However, VA and private treatment records fail to indicate that she has a current diagnosis of meningitis.

While the Board has considered the Veteran's lay statements in this regard, she has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent, credible, medical diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the evidence demonstrates that the Veteran does not currently have meningitis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim).  There is also no basis on which to find that meningitis has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since an element for establishing service connection on a direct basis is the Veteran being diagnosed with a claimed disease or injury at any time during the pendency of the appeal and this claimant does not have such diagnosis, service connection for meningitis must be denied.  38 C.F.R. § 3.303.  

(b)  Acquired Psychiatric Disorder

With regards to service connection on a secondary basis, as demonstrated above, service connection has not been established for meningitis; thus, service connection for an acquired psychiatric disorder on a secondary basis is denied as a matter of law.  However, her claim must be reviewed to determine whether service connection may be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

At the onset, the Board notes that there is medical opinion evidence that the Veteran's bipolar disorder may have pre-existed service.  However, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No mental health disability or symptoms were noted at entrance into service and the evidence does not clearly and unmistakably show that it was not aggravated by service.  Accordingly, the Veteran is presumed to have been sound on entry with respect to her mental health.  Therefore, the Board will consider the Veteran's claim on a direct basis.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (holding that, when either element of the presumption of soundness analysis is not rebutted, the claim becomes one for direct service connection).  

Post-service treatment records show diagnoses of bipolar disorder and major depressive disorder with anxiety.  The Veteran has consistently reported that her psychiatric symptoms began in service and have continued to the present.  The Veteran is competent to report the onset and recurrence of her psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds these reports to be credible.  In October 2014, the Board requested a medical expert's opinion from the VHA to clarify the nature and etiology of the Veteran's acquired psychiatric disorders.  The subsequent December 2014 VHA opinion from a psychiatrist linked the Veteran's acquired psychiatric disorders to service.  Therefore, the Board finds that her bipolar disorder and major depressive disorder with anxiety had their onset in service, and thus service connection is warranted. 

Additionally, the Board notes that VA treatment records include notations regarding a personality disorder.  However, a personality disorder is not a disability for VA compensation purposes.  38 C.F.R. § 4.9, 4.127 (2014); see Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012); Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003). 


ORDER

Service connection for spinal meningitis is denied.

Service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder with anxiety is granted.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for spina bifida.  

The Veteran has been diagnosed as having spina bifida.  Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Where, as here, no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a Veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97 , Monroe, 4 Vet. App. at 515

The Board finds that an additional VA examination is required as the evidence is unclear whether the Veteran has a superimposed disease or injury that aggravated the Veteran's spina bifida.  The September 2007 VA examiner diagnosed her with degenerative disc disease and spina bifida.  The VA examiner stated that it would be speculative to give an opinion about aggravation.  The examiner did not acknowledge that her service treatment records reflect complaints of back pain in February 1993 and April 1993.  Additionally, the Veteran's United States Army Hospital records show that she was treated in July 1995 for aseptic meningitis.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an additional medical opinion regarding the Veteran's claimed spina bifida that is a result of, or was aggravated by, her time in service.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  

Additionally, when a claimant makes a claim, she is seeking service connection for her identified symptoms regardless of the label or diagnosis that she, as a layperson, attaches to those symptoms.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007) (veterans are not subject to a strict pleading standard).  Here, the Veteran's identification of spina bifida due to her father's service in Vietnam raised consideration of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida.  The RO must notify the Veteran of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence she is responsible for providing in accordance with the Veterans Claims Assistance Act of 2000. 

Accordingly, the case is REMANDED for the following action:

1.  Provide adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida. 

2.  Associate, with the claims folder, physically or electronically, any pertinent and outstanding VA medical records dated after July 2015.  Any additional records identified by the Veteran should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Notify the Veteran that she may submit additional lay statements from herself, as well as from other individuals who have first-hand knowledge of the onset of her low back and spina bifida symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of her spina bifida.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state the likelihood that the Veteran has a back disability, to include spina bifida, which existed prior to service.  If the examiner concludes that the Veteran's back disability, to specifically include spina bifida, existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having a back disability, to specifically include spina bifida that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent and credible report of a recurrent back pain since service.  The examiner should include discussion of the Veteran's documented medical history to include her in-service complaints of back pain in February 1993 and April 1993 and the July 1995 United States Army Hospital record.  

The rationale for all opinions expressed should be set forth in a legible report. 

5.  Then readjudicate the appeal, to include entitlement to a monetary allowance under 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


